DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 13/320,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The indicated allowability of claims 15-20 and 23-33 is withdrawn in view of the newly discovered reference(s) to Blum 7,972,390.  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 18-20, 23-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blum 7,972,390.
 	Regarding claim 15, 18-19, 23-31, Blum discloses a method (abstract), comprising: transmitting a passive energy through a band pass filter to obtain at least one spectral energy pattern (thermal energy is used to drive chemical reactions by applying heat and increasing the temperature, (0632]. Various forms of energy can be used to obtain a spectral energy pattern, including, chemical, thermal, mechanical, acoustic, and electromagnetic, (0042], and sunlight. A more complete list of irradiating sources are located in Table D, (0252]. In this example, a light source is used with a band pass filter to produce a spectral energy pattern, (0958], [0959], [0960]); and targeting water with the at least one spectral energy pattern, wherein: the water includes at least one crystal (in the example, distilled and deionized water is treated with the spectral energy pattern in which the water comprises sodium chloride crystals, [0952], [0958], [0959]); and wherein the spectral energy pattern results in the at least one crystal in the water to have a greater solubility in the water, as compared to the same at least one crystal not targeted by the at least one spectral energy pattern (as seen in Fig.79A, the solubility graph shows the solubility of the crystals when treated with the thermal energy. It can be seen that sodium chloride has an increase in solubility, [0561]. It is clear from comparing the results in FIG. 91a, versus the results in both of FIGS. 91b and 91c, that the illumination of the saturated solution 202 with a sodium light source 203 had a dramatic increase in the amount of crystallization or crystal growth compared to illumination with the tungsten light source 203' filtered by the two filters 207/207', as shown in FIGS. 91b and 91c, respectively, [0962]. The rate of NaCl dissolution increased with exposure of the solvent water to the conditioning sodium lamp, as compared to unconditioned control water. After two hours exposure to the sodium lamp, the conditioned water dissolved approximately 7% more NaCl than the unconditioned control water. After three hours exposure to the sodium lamp, the conditioned water dissolved approximately 9% more NaCl than the unconditioned control water, [1254].
The rate of NaCl dissolution also increased with increasing time of exposure to the sodium lamp from one hour to two hours. After about two hours conditioned water dissolved about 3.5% more NaCl than the one-hour conditioned water, [1255]).
 Blum discloses the method, wherein: the passive energy is predominately from sunlight (irradiating sources can include, but are not limited to, arc lamps, such as xenon-arc, hydrogen and deuterium, krypton-arc, high-pressure mercury, platinum, silver; plasma arcs, discharge lamps, such as As, Bi, Cd, Cs, Ge, Hg, K, Na, P, Pb, Rb, Sb, Se, Sn, Ti, Tl and Zn; hollow-cathode lamps, either single or multiple elements such as Cu, Pt, and Ag; and sunlight and coherent electromagnetic energy emissions, such as masers and lasers. A more complete list of irradiating sources are located in Table D, [0252]).
The examiner note the term fertilizer is very broad and metals are known to be naturally occurring and soil and thus may be considered fertilizer. 
 	Regarding claim 20, 32-33, Blum discloses the method, wherein: (the spectral energy pattern comprises frequency selected from near-infrared frequency, [0242], far infrared frequency, [0240], or resonant frequency, [0267], [0268]. A more complete list of irradiating sources are located in Table D, [0252]).
 	 
 	Regarding claim 28, Blum discloses the method, wherein: the water further comprises at least one non-polar solvent (water can include hydrocarbons [non polar solvent], (0018), (0214), (0772)); wherein: the at least one spectral energy pattern lowers the interfacial tension between the nonpolar solvent and water (a targeted frequency or energy can also be used with different power amplitudes on a formed material in post-formation treatment processes that also could achieve dramatically different structural results with the formed material. For example, post-treatment processes such as annealing, thermal etching, chemical etching (e.g., using liquids, solids, gases and/or plasmas), etc., can all be used to selectively alter one or more properties in a formed material. A targeted frequency or energy could also result in desirable structural, physical and/or chemical changes (e.g., permit certain reactions to occur, locally or globally) within at least a portion of (or on at least a portion of a surface of) a formed material (e.g., solid, liquid, gas or plasma). These techniques could be useful for interactions including metal formation, semiconductor manufacturing, sintering, biological processes, plastics formation, hydrocarbon manufacturing, etc., (0214). Therefore, the spectral energy pattern lowers the tension between the solvent and the water to increase dissolution, (0773-0775)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (hereinafter Blum) as applied above.
 	Regarding claim 17, Blum lacks in the teaching of the method, wherein: the at least one crystal in the water after targeting with the spectral energy pattern is aragonite. However, Blum does teach using calcium and carbonate crystals (10004], [0932], (0933]). 
 	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aragonite as the crystal, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation would have been to use a crystal that is stable and soluble in water. 	
 	Regarding claim 16, Blum lacks in the teaching of the method, wherein the band pass filter comprises: an alloy having the following formula: Al(MXZ)c wherein: Al is aluminum at a weight percent of from about 85 w1% to 90 w1 %; M is at least one transition metal; Xis at least one element selected from the group consisting of Be, Mg, Ca, Sr, Ba, Ra or a combination thereof; and Z is at least one non-metal; further wherein c is about 1 O to 15 w1%. 
 	However, Blum does teach a bandpass filter with specified material for desired wavelength filtering (a 50 .ANG. bandpass filter 207 was used which permitted only light corresponding to wavelengths of from about 4225 .ANG. to about 4275 .ANG. to pass therethrough, (0958)). 
 	Therefore, deriving the relationship between Al(MXZ)c wherein: Al is aluminum at a weight percent of from about 85 w1% to 90 w1 %; M is at least one transition metal; Xis at least one element selected from the group consisting of Be, Mg, Ca, Sr, Ba, Ra or a combination thereof; and Z is at least one non-metal; further wherein c is about 10 to 15 wt.%, as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive a mathematical relationship between Al(MXZ)c wherein: Al is aluminum at a weight percent of from about 85 w1% to 90 w1 %; M is at least one transition metal; Xis at least one element selected from the group consisting of Be, Mg, Ca, Sr, Ba, Ra or a combination thereof; and Z is at least one non-metal; further wherein c is about 10 to 15 w1%, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation would have been to use a band pass filter with the desired material and elements that filter unwanted wavelengths or frequencies in order to produce a spectral energy pattern that effectively increases the solubility of the crystals in the water.
 	Blum lacks in the teaching of the method, wherein: the transition metal is selected from Si, Fe, Cu, Mn, Mg, Cr, Ni, Zn, Ti, Pb, or Sn.
 	 However, Blum does teach a bandpass filter with specified material for desired wavelength filtering (a 50 .ANG. bandpass filter 207 was used which permitted only light corresponding to wavelengths of from about 4225 .ANG. to about 4275 .ANG. to pass therethrough, (0958)). 
 	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transition metal that is selected from Si, Fe, Cu, Mn, Mg, Cr, Ni, Zn, Ti, Pb, or Sn, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation would have been to use a transition metal that filters the unwanted frequencies or wavelengths from the spectral energy pattern.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774